DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1, 3-19, 21-27, 29-45, and 47-52 allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 27 now recite, or similarly recite, inter alia,
“…sensing motion of a subject with motion sensing apparatus having different radar views of the subject, wherein sensing motion of the subject comprises: 
	transmitting, with one or more transmitters, radio frequency electromagnetic radiation towards the subject, and 
	receiving, with one or more receivers, reflected radio frequency electromagnetic radiation scattered least by the subject, [and]
	compensating for the different radar views of the subject using a weight factor and motion signals from the motion sensing apparatus… .”
The closest references found during Examiner’s search of the prior art were US 2010/0198083 A1 to Lin et al. (“Lin”), US 2010/0152600 A1 to Droitcour et al. (“Droitcour ‘600”), and a thesis entitled “Non-contact measurement of heart and respiration rates with a single -chip microwave Doppler radar” by Droitcour (“the Droitcour Thesis”). However, these references, alone or in combination with one another or any other prior art reference, fail to anticipate or render obvious the invention of claims 1 and 27, including, inter alia, the compensation for different radar views of the subject using a weight factor and motion signal from .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 





/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791